Citation Nr: 0632210	
Decision Date: 10/16/06    Archive Date: 10/25/06

DOCKET NO.  03-08 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for residuals of left 
arm and shoulder injury.

2.  Entitlement to service connection for residuals of neck 
injury.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1954 to 
October 1957.

This matter comes to the Board of Veterans' Appeals (Board) 
from a November 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, which denied service connection for a left shoulder 
condition and neck condition.  

The veteran testified at an RO hearing in May 2003.  In 
February 2004, he testified before a Veterans Law Judge 
(VLJ), who remanded the case for additional development.  
While the development was being accomplished, the VLJ 
retired.  The Board remanded this case in May 2006 to provide 
the veteran another opportunity to testify at a Board 
hearing, since the VLJ who conducts the hearing must author 
or participate in any subsequent decision.  In August 2006, 
the veteran testified before the undersigned VLJ at a Board 
hearing at the RO.

On October 6, 2006, the Board found that good or sufficient 
cause was shown under the provisions of 38 U.S.C.A. § 7107 
and 38 C.F.R. § 20.900(c) for this appeal to be advanced on 
the Board's docket. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The National Personnel Records Center (NPRC) notified VA in 
October 2001 that the veteran's service medical and personnel 
records were fire-related.  The RO has made multiple requests 
for the veteran's medical, dental, Surgeon General Office 
(SGO), and sick and morning reports for the veteran's unit 
for dates in 1956.  The NPRC responded to the RO's requests 
in May 2005 that the veteran's unit was not activated until 
April 1, 1957.  The veteran previously stated on his claim 
that he injured his neck and shoulder in service in Alabama 
in 1956, with a question mark.  At the February 2004 Board 
hearing, however, he testified that after his unit moved to 
Waco, Texas, he injured his neck and shoulder again when he 
ejected out of a plane and landed on a barbed wire fence two 
weeks before discharge.  The DD-Form 214 shows the veteran 
was discharged from the U.S. Air Force on October 10, 1957.   

Although the RO has made multiple requests to the NPRC for 
records in 1956, this does not seem to be the applicable time 
frame.  VA has a heightened obligation to assist the veteran 
in the development of his case, and to explain findings and 
conclusions, as well as carefully consider the benefit of the 
doubt rule when records in the possession of the government 
are presumed to have been destroyed.  See O'Hare v. 
Derwinski, 1 Vet.App. 365, 367 (1991).  As the veteran has 
stated that his neck and shoulder injury took place two weeks 
prior to his October 10, 1957 discharge, an additional search 
for service records should be made from August 10, 1957 to 
October 10, 1957.  

If any records obtained show a neck or shoulder injury in 
service, the veteran should be scheduled for a VA examination 
to determine whether there is a relationship between the in-
service injury and any current neck or shoulder disabilities.  
See 38 U.S.C.A. § 5103A(d).  

Accordingly, the case is REMANDED for the following action:

1.  Review the claims file and ensure that 
all notice obligations are satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002), including the new 
notice requirements, pursuant to 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  All notice requirements must 
be provided in one letter.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

2.  Request that the NPRC conduct another 
search for the veteran's service medical 
records, SGO records, and his unit's sick 
reports, and morning reports, for the 
period from August 10, 1957 to October 10, 
1957.

3.  If any records obtained indicate a 
neck or shoulder injury in service, the 
veteran should be scheduled for a VA 
examination to determine the nature, 
etiology, severity, and date of onset of 
any current neck or shoulder disability.  
The claims folder must be made available 
to the examiner for review before the 
examination.  The examiner should review 
the claims file prior to the examination 
of the veteran.  

Specifically, the examiner should provide 
an opinion as to whether it is very 
likely, as likely as not, or highly 
unlikely that any current neck or shoulder 
disability is related to service.  The 
examiner must provide in detail the 
reasons and bases for any medical opinions 
given.  If it is not feasible to answer a 
particular question or follow a particular 
instruction, the examiner should indicate 
so and provide an explanation.

4.  After undertaking any other 
development deemed essential in addition 
to that specified above, re-adjudicate the 
veteran's claims.  If any benefit sought 
on appeal remains denied, the veteran 
should be provided a Supplemental 
Statement of the Case (SSOC).  The SSOC 
must notify the veteran of all relevant 
actions taken on his claim for benefits, 
and summarize the evidence and discussion 
of all pertinent regulations.  An 
appropriate period of time should be 
allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006
).



